[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                         FILED
                     FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                       ________________________   ELEVENTH CIRCUIT
                                                      APRIL 8, 2008
                                                   THOMAS K. KAHN
                             No. 07-12776
                                                        CLERK
                          Non-Argument Calendar
                        ________________________

                    D. C. Docket No. 06-20596-CR-ASG

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

WALTER ADONAY LOPEZ RIVAS,

                                                      Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (April 8, 2008)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Mark Graham Hanson, appointed counsel for Walter Adonay Lopez Rivas in
this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Lopez Rivas’s conviction

and sentence are AFFIRMED.




                                           2